Case 19-10599-BLS Doc 2 Filed 03/20/19 Page 1 of 1

 

Fill in this information to identify the case:
Debtor name MONTESQU|EU, |NC.

 

United States Bankruptoy Court for the: D|STR|CT OF DELAWARE |:| Cheok if this is an

 

Case number (if known): amended filing

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. lnclude claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number Nature of claim indicate if claim Amount of claim

complete mailing address, and emai| address of (for examp|e, trade is contingent, |f the claim is fully unsecured, fi|| in only unsecured claim amount. |f

including zip code creditor contact debts, bank |oans, unliquidated, or claim is partially secured, fi|| in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured c|aim.
and government Total claim, if Deduction for value Unsecured claim
COanSCfS) partially secured of collateral or setoff

-NONE-

Officia| form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2019 Best Case, LLC - WWW.bestcase.com Best Case Bankruptcy

